 

Exhibit 10.1

 

FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
(Golub Capital BDC Funding LLC)

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT, dated
as of July 30, 2015 (this “Amendment”), is entered into by and among GOLUB
CAPITAL BDC Funding LLC, as the Borrower (the “Borrower”), GOLUB CAPITAL BDC,
INC., as the Transferor and the Servicer, the Institutional Lenders identified
on the signature pages hereto, WELLS FARGO BANK, N.A., as the Swingline Lender,
WELLS FARGO BANK, N.A., as the Collateral Agent, the Account Bank and the
Collateral Custodian, and WELLS FARGO SECURITIES, LLC, as the Administrative
Agent (in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into that certain Amended and
Restated Loan and Servicing Agreement, dated as of December 18, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
by and among the Borrower, the Transferor, the Servicer, each of the Conduit
Lenders and Institutional Lenders from time to time party thereto, each of the
Lender Agents from time to time party thereto, the Swingline Lender, and the
Collateral Agent, the Account Bank and the Collateral Custodian;

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.    Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2.    Amendment.

 

2.1 The definition of “Adjusted Borrowing Value” in Section 1.01 of the
Agreement shall be amended and restated in its entirety as follows:

 

“Adjusted Borrowing Value” means for any Eligible Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Eligible Loan Asset at such time, (ii) the Advance Date Assigned Value of
such Eligible Loan Asset multiplied by the Outstanding Balance of such Eligible
Loan Asset at such time and (iii) the Assigned Value of such Eligible Loan Asset
at such time multiplied by the Outstanding Balance of such Eligible Loan Asset
at such time; provided that the parties hereby agree that the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset shall be zero.
Amounts in excess of (a) $17,500,000 in the aggregate with respect to each of
any two (2) Obligors (including any Affiliate thereof), (b) $14,000,000 in the
aggregate with respect to each of any two (2) additional Obligors (including any
Affiliate thereof) and (c) $11,000,000 in the aggregate for each Obligor in all
other instances shall not be included in the Adjusted Borrowing Value of the
applicable Eligible Loan Assets.

 



 

 

 

2.2 The definition of “LIBOR” in Section 1.01 of the Agreement shall be amended
and restated in its entirety as follows:

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Thomson Reuters
Screen LIBOR01 Page (or any successor or substitute page) as the London
interbank offered rate for deposits in dollars at approximately 11:00 a.m.,
London time, for such day, provided, if such day is not a Business Day, the
immediately preceding Business Day, for a one-month maturity; and (b) if no rate
specified in clause (a) of this definition so appears on Thomson Reuters Screen
LIBOR01 Page (or any successor or substitute page), the interest rate per annum
at which dollar deposits of $5,000,000 and for a one-month maturity are offered
by the principal London office of Wells Fargo in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, for such
day; provided further, that if LIBOR is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

2.3 The definition of “Make-Whole Premium” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

“Make-Whole Premium” means, in the event that this Agreement is terminated
pursuant to Section 2.18(b) prior to the second anniversary of the First
Amendment Date, an amount, payable pro rata to each Lender Agent (for the
account of the applicable Lenders), equal to 2.00% of the Maximum Facility
Amount; provided that the Make-Whole Premium shall be calculated without giving
effect to the proviso in the definition of “Maximum Facility Amount”.

 

2.4 The definition of “Maximum Facility Amount” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $200,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

 

2.5 The definition of “Minimum Equity Amount” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

“Minimum Equity Amount” means, as of any date of determination, an amount equal
to the greater of (a) $42,000,000 and (b) the sum of the Adjusted Borrowing
Value of all Eligible Loan Assets of the three largest Obligors included in the
Collateral Portfolio.

 



2

 

 

2.6 The definition of “Prime Rate” in Section 1.01 of the Agreement shall be
amended and restated in its entirety as follows:

 

“Prime Rate” means the rate publicly announced by the Administrative Agent from
time to time as its prime rate in the United States, such rate to change as and
when such designated rate changes. The Prime Rate is not intended to be the
lowest rate of interest charged by the Administrative Agent or any other
specified financial institution in connection with extensions of credit to
debtors; provided that if the Prime Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

2.7 The definition of “Reinvestment Period” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

“Reinvestment Period” shall mean the period commencing on the Original Closing
Date and ending on the day preceding the earliest of (i) July 30, 2017 (or such
later date as is agreed to in writing by the Borrower, the Servicer, the
Administrative Agent and the Lenders pursuant to Section 2.19(b)), (ii) the
occurrence of an Event of Default and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b).”

 

2.8 The definition of “Stated Maturity Date” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

“Stated Maturity Date” means July 30, 2020 or such later date as is agreed to in
writing by the Borrower, the Servicer, the Administrative Agent and the Lenders
pursuant to Section 2.19(a).

 

2.9 The following new definition is added to Section 1.01 of the Agreement as
alphabetically appropriate as follows:

 

“First Amendment Date” means July 30, 2015.

 

“Term Securitization” means any private or public term securitization
transaction (a) undertaken by the Servicer, the Borrower or an Affiliate of the
Servicer or the Borrower that is secured, directly or indirectly, by any Loan
Asset currently or formerly included in the Collateral or any portion thereof or
any interest therein, including, without limitation, any collateralized loan or
collateralized debt offering or other asset securitization and (b) in which the
Borrower, the Servicer or an Affiliate of the Borrower or the Servicer has
agreed to purchase 100% of the equity in such term securitization transaction.
For the avoidance of doubt, notwithstanding any agreement by the Borrower, the
Servicer or an Affiliate of the Borrower or the Servicer to purchase 100% of the
equity in such term securitization transaction, any such party agreeing to so
purchase may designate other Persons as purchasers of such equity provided such
party or parties remain primarily liable therefor if such designees fail to
purchase in connection with the closing date of such term securitization and/or,
after the closing of such term securitization, may transfer equity it purchases
at the closing thereof.

 



3

 

 

2.10 Article I of the Agreement shall be amended by adding the following new
Section 1.05 as numerically appropriate as follows:

 

Section 1.05 Nature of Obligations. The parties hereto intend the Borrower’s
Obligations hereunder (as evidenced by the Variable Funding Notes) to be a
“loan” and not a “security” for purposes of Section 8-102(15) of the UCC.

 

2.11 The last sentence of Section 2.09 of the Agreement is amended in its
entirety to read as follows:

 

The Non-Usage Fee Rate (the “Non-Usage Fee Rate”) shall be equal to: (a) for the
period from (and including) the Amended and Restated Closing Date through (and
excluding) the First Amendment Date, (i) 0.50% on the Unused Portion up to or
equal to the first $60,000,000 of such Unused Portion and (ii) 2.00% on any
Unused Portion in excess of the first $60,000,000, (b) for the period from (and
including) the First Amendment Date through (and excluding) the three (3) month
anniversary thereof, (i) 0.50% on the Unused Portion up to or equal to the first
$110,000,000 of such Unused Portion and (ii) 2.00% on any Unused Portion in
excess of the first $110,000,000 and (c) thereafter, (i) 0.50% on any Unused
Portion up to or equal to the first $80,000,000 and (ii) 2.00% on any Unused
Portion in excess of the first $80,000,000; provided that, for the first six (6)
months following a Term Securitization, where Wells Fargo Securities, LLC serves
as the lead or joint lead bookrunner, the Non-Usage Fee shall be calculated at a
rate of 0.50% on any Unused Portion and thereafter, as calculated in clauses (a)
and (b) above, as applicable.

 

2.12 Clause (d) of Section 2.22 of the Agreement shall be amended and restated
in its entirety as follows:

 

Notwithstanding anything contained in this Agreement to the contrary, the
Swingline Lender shall not be obligated to make any Swingline Advance at a time
when any other Lender is a Defaulting Lender, unless the Swingline Lender has
entered into arrangements (which may include the delivery of cash collateral)
with the Borrower or such Defaulting Lender which are satisfactory to the
Swingline Lender to eliminate the Swingline Lender’s Fronting Exposure (without
giving effect to Section 2.23(a)(iii)) with respect to any such Defaulting
Lender.

 

2.13 The cover of the Agreement shall be amended by deleting the figure
“$150,000,000” and inserting in lieu thereof “$200,000,000”.

 



4

 

 

2.14 Annex A of the Agreement shall be amended and restated in its entirety as
follows:

 

Conduit Lender Commitment             Institutional Lender Commitment Wells
Fargo Bank, N.A. $170,000,000 Raymond James Bank, N.A. $30,000,000     Total:
$200,000,000

 

 

SECTION 3.    Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 4.    Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a)      this Amendment has been duly executed and delivered by it;

 

(b)     this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(c)     there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

 

SECTION 5.    Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of (a) executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of this
Amendment and the fee letters related thereto, (b) the fees payable on the date
hereof as specified in the fee letters, (c) a replacement Variable Funding Note
in favor of Wells Fargo Bank, N.A., with a maximum notional amount of
$170,000,000 in exchange for the existing $150,000,000 Variable Funding Note in
favor of Wells Fargo N.A. and (d) an opinion of counsel to the Borrower in form
and substance acceptable to the Administrative Agent.

 



5

 

 

SECTION 6.    Miscellaneous.

 

(a)      This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b)     The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c)      This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)     The failure or unenforceability of any provision hereof shall not affect
the other provisions of this Amendment.

 

(e)      Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f)      This Amendment represents the final agreement between the parties only
with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g)     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

[Remainder of Page Intentionally Left Blank]

 



6

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER: GOLUB CAPITAL BDC FUNDING LLC      

By: Golub Capital BDC, Inc.,

its designated manager

 

 

By: /s/ Ross Teune                           

Name: Ross Teune

Title: Chief Financial Officer

        THE TRANSFEROR AND SERVICER:

GOLUB CAPITAL BDC, INC. 

     

By: /s/ Ross Teune                           

Name: Ross Teune

Title: Chief Financial Officer

        THE COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN:

WELLS FARGO BANK, N.A.

     

By: /s/ Philip Dean                            

Name: Philip Dean

Title: Vice President

 

 

[Signatures Continue on the Following Page]

 



 S-1First Amendment to Amended and Restated LSA

 

 

ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC    

By: /s/ Matt Jensen                          

Name: Matt Jensen
Title:  Director

        INSTITUTIONAL LENDER AND SWINGLINE LENDER: WELLS FARGO BANK, N.A.    

By: /s/ Kevin Sunday                      

Name: Kevin Sunday
Title: Managing Director

        INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.      

By: /s/ Scott G. Axelrod                   

Name: Scott G. Axelrod
Title:  Senior Vice President

 



 S-2First Amendment to Amended and Restated LSA

